DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 09/04/2022. Claims 1-22 are pending and being considered. Claims 1, 11, 16, 18 and 20 are independent. Claims1-18 and 20-22 are amended. Claims 1-22 are rejected.

Response to Arguments/Remarks
	Regarding claims 1-22, the applicant’s arguments/remarks filed on 09/04/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments/Remarks:
Regarding independent claim 1, Applicant argues that the cited prior art Alex Perlman et al. (US 6,055,316 A), hereinafter (Perlman), in view of Yocom-Piatt et al. (US 2012/0159175 A1), hereinafter (Y-P), fails to teach the claimed limitation(s), such as computing an initialization vector based on [the integrity value and] an associated data using a second hash function. The examiner respectfully disagrees because the cited prior art Perlman (Col. 7; Lines 48-56), discloses that instead of providing the packet sequence number PKT SEQ NO (hereinafter, an associated data) to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR, the initialization vector generator 23 processes the packet sequence number PKT SEQ NO in accordance with a selected hash function to generate a hashed packet Sequence number, which the initialization vector generator 23 provides to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR. 
Perlman, as disclosed above, teaches to computing an initialization vector based on an associated data using a second hash function, but Perlman fails to explicitly disclose computing an initialization vector based on the integrity value [and an associated data] using a second hash function, wherein the cited prior art Y-P (Para. [0028]) discloses to store locally generated keys and initialization vector (IV) data, and as disclosed in Fig. 5 (block 514) and Para. [0046-0047], wherein the initialization vector (IV) is based on result of the generated keyed hash (i.e., the integrity value) of the clear data segment (block 512).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Y-P to ‘compute an initialization vector based on the integrity value using a second hash function’ into the teachings of Perlman to ‘compute an initialization vector based on an associated data using a second hash function’, with a motivation to compute an initialization vector based on the integrity value and an associated data using a second hash function, in order to protect clear data segment by encrypting the clear data segment using the computed initialization vector (IV) and key to generate an encrypted data segment; Y-P, Fig. 5 and Para. [0046-0047].
The applicant further remarks that the cited prior arts Perlman in view of Y-P also fails to teach the claim limitation “wherein the initialization vector is different from the integrity value”. The examiner respectfully disagrees because the cited prior art Perlman (Col. 13; Lines 23-25) discloses to generate a check value (i.e., the integrity value) from at least a portion of the plaintext, and as disclosed in Col. 7 (lines 48-67), wherein the initialization vector INIT VECTOR is based on the packet sequence number. Where the small changes in the inputted packet sequence number result in large changes in the initialization vector. 
Thus, one ordinary skilled in the art would know that the check value generated from the plaintext is different from the initialization vector generated based on the inputted packet sequence number.

Regarding claims 2 and 12, Applicant argues that the cited prior art Perlman in view of Y-P fails to teach the claimed limitations “the first hash function is a first keyed hash function, wherein the first keyed hash function uses a first integrity key”. The examiner respectfully disagrees because the cited prior art Y-P (Fig. 5 and Para. [0046]) discloses that Key 1 (i.e., a first integrity key) from block 508 may be used in generating a keyed hash (i.e., integrity value) of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’, with a motivation wherein the first keyed hash function uses a first integrity key, as taught by Y-P, in order to reduce the chance of recovering original/clear data from the hash or digest; Y-P, Fig. 5 and Para. [0046-0047].
Thus, under BRI, the cited prior art Perlman in view of Y-P teaches the claimed limitations, as described above, for the independent claim 1. Applicant is suggested to further amend the claim limitations to create a distinction between the claimed limitations (or claimed subject matter) and the cited prior art of the record.
Regrading independent claims 1, 11 and 20, the claims recite similar limitations as mentioned above for the independent claim 1. Therefore, the independent claims 1, 11 and 20 are rejected for the same reasons as mentioned above for the independent claim 1. 
Regarding dependent claims 3-10 and 13-15 fall together accordingly, since the cited prior arts does disclose the limitations as recited in the independent claims 16 and 18.

Regarding independent claim 16, Applicant argues that the cited prior art Perlman et al. (US 6,055,316 A), hereinafter (Perlman), in view of Lee Seung Hyun (KR 2018-0007459 A), hereinafter (Lee), fails to teach the claimed limitations wherein the second hash circuit is arranged to compute an initialization vector based on [the integrity value and] an associated data. The examiner respectfully disagrees because the cited prior art Perlman (Col. 7; Lines 48-56) discloses that instead of providing the packet sequence number PKT SEQ NO (hereinafter, an associated data) to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR, the initialization vector generator 23 processes the packet sequence number PKT SEQ NO in accordance with a selected hash function to generate a hashed packet Sequence number, which the initialization vector generator 23 provides to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR.
Perlman, as disclosed above, teaches wherein the second hash circuit is arranged to compute an initialization vector based on an associated data, but Perlman fails to explicitly disclose to compute an initialization vector based on the integrity value, wherein the cited prior art Lee (PDF Page 11 (3rd Paragraph)) discloses to apply a hash function to at least some data of the start data (such as data entered at the computing device) to generate a hash value, and use the hash value (i.e., the integrity value) to generate the initialization vector.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Lee to ‘compute an initialization vector based on the integrity value’ into the teachings of Perlman to ‘compute an initialization vector based on an associated data’, with a motivation to compute an initialization vector based on the integrity value and an associated data using a second hash function, in order to protect clear data segment by encrypting the clear data segment using the computed initialization vector (IV) and key to generate an encrypted data segment; Y-P, Fig. 5 and Para. [0046-0047].
The applicant further remarks that the cited prior arts Perlman in view of Lee also fails to teach the claim limitation “wherein the initialization vector is different from the integrity value”. The examiner respectfully disagrees because the cited prior art Perlman (Col. 13; Lines 23-25) discloses to generate a check value (i.e., the integrity value) from at least a portion of the plaintext, and as disclosed in Col. 7 (lines 48-67), wherein the initialization vector INIT VECTOR is based on the packet sequence number. Where the small changes in the inputted packet sequence number result in large changes in the initialization vector. 
Thus, one ordinary skilled in the art would know that the check value generated from the plaintext is different from the initialization vector generated based on the inputted packet sequence number.
Thus, under BRI, the cited prior art Perlman in view of Lee teaches the claimed limitations, as described above, for the independent claim 16. Applicant is suggested to further amend the claim limitations to create a distinction between the claimed limitations (or claimed subject matter) and the cited prior art of the record.
Regrading independent claim 18, the claims recite similar limitations as mentioned above for the independent claim 16. Therefore, the independent claim 18 is rejected for the same reasons as mentioned above for the independent claim 16. 
Regarding dependent claims 17, 19 and 21-22 fall together accordingly, since the cited prior arts does disclose the limitations as recited in the independent claims 16 and 18.

In response to the claim amendments filed on 09/04/2022, the claim objections have been waived/withdrawn. However, Abstract and Drawing objections has been maintained, as described below. 
Further, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been maintained, as described below.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph as it contains multiple paragraphs with information, such as “Amendments to the Specification”, “Please replace the TITLE…”, “DATA ENCRYPTION AND INTEGRITY VERIFICATION”, AND “Please delete the abstract…”. Examiner suggests the applicant to resubmit the abstract that should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings (Fig. 1) are objected to because of the following informalities: 
The label for element 130 in Fig. 1 is missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, the claim recites limitations “computing an initialization vector based on the integrity value and an associated data using a second hash function” and “wherein the associated data is associated with the output encrypted message” in lines 4-5 and 13-14 of the claim, which renders the claim indefinite because it is not clearly defined as to which/what associated “data” it is being referred to. Clarification is required.
Regarding claim 7, the claims recite “the third hash function”, which has not been defined previously. Therefore, there is insufficient antecedent basis for “the third hash function” in the claim. Examiner notes that the claims 1-2 only recites “a first hash function and a second hash function”, and does not recite “the third hash function”. Therefore, the limitation is unclear and lacks on antecedent basis for “the third hash function” in the claim.
Regarding independent claims 11, 16, 18 and 20, the claims are rejected for the same reasons as mentioned above for the independent claim 1.
Dependent claims 2-6, 8-10, 12-15, 17, 19 and 21-22 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman et al. (US 6,055,316 A), hereinafter (Perlman), in view of Yocom-Piatt et al. (US 2012/0159175 A1), hereinafter (Y-P).

Regarding claim 1, Perlman teaches an encryption method comprising (Perlman, Col. 3 (lines 16-17), discloses a method for deriving an appropriate initialization vector for use in encryption methodologies): computing an integrity value based on an input data Perlman, Col. 13 (lines 23-25), discloses to generate a check value from at least a portion of the plaintext); computing an initialization vector based on Perlman, Col. 7 (lines 48-56), discloses that instead of providing the packet sequence number PKT SEQ NO (hereinafter, an associated data) to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR, the initialization vector generator 23 processes the packet sequence number PKT SEQ NO in accordance with a selected hash function to generate a hashed packet Sequence number, which the initialization vector generator 23 provides to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR), wherein the initialization vector is different from the integrity value (Perlman, Col. 13 (lines 23-25), discloses to generate a check value from at least a portion of the plaintext, and as disclosed in Col. 7 (lines 48-67), wherein the initialization vector INIT VECTOR is based on the packet sequence number. Where the small changes in the inputted packet sequence number result in large changes in the initialization vector. (Thus, one ordinary skilled in the art would know that the check value generated from the plaintext is different from the initialization vector generated based on the inputted packet sequence number)); encrypting the input data to generate encrypted data using the initialization vector and an encryption key (Perlman, Col. 3 (lines 40-43), discloses an encryption module that is configured to generate the ciphertext from the plaintext and the initialization vector in accordance with a selected encryption methodology and encryption key, as depicted in Fig. 2); and generating an output encrypted message (Perlman, Fig. 1 and Col. 5 (lines 48-55), discloses a message generator/receiver 24, in turn, receives the ciphertext information and generates a message packet including the ciphertext and transmits it (that is, the message packet) over the communication link 12. The message packet generated by message generator/receiver 24 may have any of a number of packet formats as may be required for the network, as disclosed in Col. 5 (lines 7-10), wherein the respective Source device uses encryption key to generate the message packet), wherein the output encrypted message comprises the encrypted data and a message integrity value, wherein the message integrity value is based on the integrity value (Perlman, Col. 6 (lines 12-13), discloses that the encrypt/decrypt module 22 receives the information in ciphertext form from the message generator/receiver 24, and as disclosed in Col. 10 (lines 56-62), wherein a checksum, digital signature or the like that is based on the plaintext may be provided in or otherwise associated with the message packet).  
Perlman, as disclosed above, teaches to compute an integrity value based on an input data and further teaches to compute an initialization vector based on an associated data using a second hash function, wherein Perlman fails to explicitly disclose but Y-P teaches computing an integrity value based on an input data using a first hash function (Y-P, Fig. 5 and Para. [0046], discloses that Key 1 from block 508 may be used in generating a keyed hash of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function); computing an initialization vector based on the integrity value (Y-P, Para. [0028], discloses to store locally generated keys and initialization vector (IV) data, and see also Fig. 5 (block 514) and Para. [0046-0047], discloses an initialization vector (IV) that is based on result of the generated keyed hash (at block 512) of the clear data segment),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’, with a motivation to compute an initialization vector based on the integrity value, as taught by Y-P, in order to protect clear data segment by encrypting the clear data segment using the computed initialization vector (IV) and key to generate an encrypted data segment; Y-P, Fig. 5 and Para. [0046-0047].

Regarding claim 2, Perlman as modified by Y-P teaches the method as claimed in claim 1, wherein Perlman fails to explicitly disclose but Y-P teaches the first hash function is a first keyed hash function, wherein the first keyed hash function uses a first integrity key (Y-P, Fig. 5 and Para. [0046], discloses that Key 1 from block 508 may be used in generating a keyed hash of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’, with a motivation wherein the first keyed hash function uses a first integrity key, as taught by Y-P, in order to reduce the chance of recovering original/clear data from the hash or digest; Y-P, Fig. 5 and Para. [0046-0047].

Regarding claim 10, Perlman as modified by Y-P teaches the method as claimed claim 1, wherein Perlman further teaches the output encrypted message does not comprise the initialization vector (Perlman, Col. 2 (lines 50-58), discloses that in Some situations there is no room in the message for the initialization vector, or it may otherwise be inconvenient to transfer the initialization vector to the destination device. In Such Situations it is often desired to use a value as the initialization vector that is either Sent as plaintext along with the message, or a value that is otherwise known to or infer-able or derivable by the destination device and which need not be transferred, Such as a message Sequence number, time Stamp, or the like).  


Regarding claim 11, Perlman teaches a decryption method, comprising (Perlman, Col. 14 (lines 58-60), discloses a plaintext information generating method for generating plaintext from ciphertext, said plaintext information generating method comprising) obtaining an encrypted message (Perlman, Fig. 1 and Col. 5 (lines 65-67)-Col. 6 (lines 1), discloses a message generator/receiver 24 that receives the message packet and provides the information from the message, which is in ciphertext, to the encrypt/decrypt module 22 for decryption, and as disclosed in Col. 5 (lines 7-10), wherein the respective source device uses encryption key to generate the message packet), wherein the encrypted message comprises an encrypted data and a message integrity value, wherein the message integrity value is based on an integrity value (Perlman, Col. 6 (lines 12-13), discloses that the encrypt/decrypt module 22 receives the information in ciphertext form from the message generator/receiver 24, and as disclosed in Col. 10 (lines 56-62), wherein a checksum, digital signature or the like that is based on the plaintext may be provided in or otherwise associated with the message packet); computing an initialization vector based on Perlman, Col. 7 (lines 48-56), discloses that instead of providing the packet sequence number PKT SEQ NO (hereinafter, an associated data) to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR, the initialization vector generator 23 processes the packet sequence number PKT SEQ NO in accordance with a selected hash function to generate a hashed packet Sequence number, which the initialization vector generator 23 provides to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR), wherein the initialization vector is different from the integrity value (Perlman, Col. 13 (lines 23-25), discloses to generate a check value from at least a portion of the plaintext, and as disclosed in Col. 7 (lines 48-67), wherein the initialization vector INIT VECTOR is based on the packet sequence number. Where the small changes in the inputted packet sequence number result in large changes in the initialization vector. (Thus, one ordinary skilled in the art would know that the check value generated from the plaintext is different from the initialization vector generated based on the inputted packet sequence number)); decrypting the encrypted data to generate plaintext using the initialization vector and a decryption key (Perlman, Col. 4 (lines 4-7), discloses a decryption module that is configured to generate the plaintext from the ciphertext and the initialization vector in accordance with a selected decryption methodology and decryption key, as depicted in Fig. 3); computing a test integrity value based on the plaintext Perlman, Col. 13 (lines 23-25), discloses to generate a check value from at least a portion of the plaintext); and determining an integrity by comparing the test integrity value and the integrity value (Perlman, Col. 13 (lines 23-27), discloses that the decryption module is configured to perform the verification operation by generating from at least a portion of the plaintext a check value and comparing the check value to a corresponding value associated with the message packet, and/or see also Col. 10 (lines 56-62), discloses a checksum, digital Signature or the like that is based on the plaintext may be provided in or otherwise associated with the message packet, in that case, the destination device can determine that a decrypted plain text is Sensible if its checksum, digital Signature, etc., corresponds to that provided in or associated with the message packet).  
Perlman, as disclosed above, teaches for computing an initialization vector based on an associated data using a second hash function and further teaches for computing a test integrity value based on the plaintext, wherein Perlman fails to explicitly disclose but Y-P teaches computing an initialization vector based on the integrity value (Y-P, Para. [0028], discloses locally generated keys and initialization vector (IV) data, and/or see also Fig. 5 (block 514) and Para. [0046-0047], discloses an initialization vector (IV) that is based on result of the generated keyed hash (at block 512) of the clear data segment), computing a test integrity value based on the plaintext using a first hash function (Y-P, Fig. 5 and Para. [0046], discloses that Key 1 from block 508 may be used in generating a keyed hash of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’, with a motivation to compute an initialization vector based on the integrity value, as taught by Y-P, in order to initiate decryption of the encrypted segment of data using the computed initialization vector and key to generate/recover an original/clear segment of data from the received encrypted data segment; Y-P, Fig. 6 and Para. [0059-0060]

Regarding claim 12, Perlman as modified by Y-P teaches the method as claimed in claim 11, wherein Perlman fails to explicitly disclose but Y-P further teaches the first hash function for computing the test integrity value is a first keyed hash function, 6wherein the first keyed hash function uses a first integrity key (Y-P, Fig. 5 and Para. [0046], discloses that Key 1 from block 508 may be used in generating a keyed hash of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’, with a motivation wherein the first keyed hash function uses a first integrity key, as taught by Y-P, in order to reduce the chance of recovering original/clear data from the hash or digest; Y-P, Fig. 5 and Para. [0046-0047].

Regarding claim 20, the claim refers to a computer program to perform the method as claimed in claim 1. Therefore, the rejection(s) set forth above with respect to the method claim 1 is equally applicable to the claim 20 of the computer program. Claim 20 however also recites the following limitation(s) A  A computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method as claimed in claim 1, which is disclosed in the Perlman (Col. 16 (lines 33-37), discloses a ciphertext information generation computer program product configured to enable a computer to generate ciphertext from plaintext, said ciphertext information generation computer program product comprising a computer readable medium having encoded thereon: module, etc.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Y-P, as applied above, and further in view of Machani et al. (US 20110238989 A1; Provided with IDS), hereinafter (Machani).

Regarding claim 4, Perlman as modified by Y-P teaches the method as claimed in claim 1, wherein Perlman as modified by Y-P fails to disclose but Machani teaches generating the output encrypted message comprises (Machani, Para. [0043], discloses to communicate said encrypted message) generating the message integrity value by encrypting the integrity value using a derived key (Machani, Para. [0066 or 0069], discloses to generate a message digest using the shared K_MAC), wherein the derived key is generated based on the encrypted data, wherein the derived key is generated using a third hash function (Machani, Para. [0061 and 0069], discloses to generate a K_MAC corresponding to the TID and/or based on the inputted information such as user’s login name and password (wherein KMAC is a keyed hash function or pseudo-random function (PRF) that can be used, e.g., to compute a message authentication code (MAC) or to derive a session key)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Machani’ into the teachings of ‘Perlman’ as modified by ‘Y-P’, with a motivation to generate the message integrity value by encrypting the integrity value using a derived key, as taught by Machani, in order to provide secure communication environment by verifying the integrity of the message data; Machani Para. [0054-0069].

Regarding claim 14, Perlman as modified by Y-P teaches the method as claimed in claim 11, wherein Perlman as modified by Y-P fails to disclose but Machani teaches receiving the encrypted message comprises generating the integrity value by decrypting the message integrity value using a derived key (Machani, Para. [0069], discloses that by using K_ENC concatenated with IV, the server 20 decrypts the encrypted C_DATA and appended message digest, and generates the message digest independently using the K_MAC corresponding to the TID), 
wherein the derived key is generated based on the encrypted data, wherein the derived key is generated using a third hash function (Machani, Para. [0061 and 0069], discloses to generate a K_MAC corresponding to the TID and/or based on the inputted information such as user’s login name and password (wherein KMAC is a keyed hash function or pseudo-random function (PRF) that can be used, e.g., to compute a message authentication code (MAC) or to derive a session key)).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Machani’ into the teachings of ‘Perlman’ as modified by ‘Y-P’, with a motivation to generate the message integrity value by decrypting the integrity value using a derived key, as taught by Machani, in order to provide secure communication environment by verifying the integrity of the message data; Machani Para. [0054-0069].

Claims 3, 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Y-P, as applied above, and further in view of Machani et al. (US 20110238989 A1), hereinafter (Machani), and Choi Jae Duck (KR 10-1262844 B1), hereinafter (Choi).

Regarding claim 3, Perlman as modified by Y-P teaches the method as claimed in claim 1, wherein Perlman further teaches the second hash function for computing the initialization vector Perlman, Abstract, discloses that initialization vector is generated based on a selected hash function), 
Perlman as modified by Y-P fails to teach but Machani teaches wherein the second hash function for computing the initialization vector is a second keyed hash function (Machani, Para. [0041], discloses to generate an initialization vector from at least said second hash-based message authentication code),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Machani’ into the teachings of ‘Perlman’ as modified by ‘Y-P’, with a motivation wherein the second hash function for computing the initialization vector is a second keyed hash function, as taught by Machani, in order to provide secure communication environment by encrypting a message using said encryption key and said initialization vector; Machani Para. [0042 and 0054].
Perlman as modified by Y-P in view of Machani fails to teach but Choi teaches wherein the second keyed hash function uses a second integrity key (Choi, PDF Page 4 (2nd Paragraph), discloses to generate a second authentication value by using the second integrity key, and as disclosed in PDF Page 7 (8th Paragraph), wherein the authentication value may be generated using a hash function).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of ‘Perlman’ as modified by ‘Lee’ in view of ‘Machani’, with a motivation to use a second integrity key, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data using the second integrity key; Choi, PDF Page 3 (3rd Paragraph).

Regarding claim 5, Perlman as modified by Y-P in view of Machani teaches the method as claimed in claim 4, wherein Perlman as modified by Y-P fails to teach but Machani further teaches the third hash function is a third keyed hash function, wherein the third keyed hash function Machani, Para. [0061], discloses to generate a K_MAC (a keyed hash function)).  
Perlman as modified by Y-P in view of Machani fails to explicitly disclose but Choi teaches wherein the third keyed hash function uses a third integrity key (Choi, PDF Page 6 (3rd-to the-Last Paragraph), discloses that the authentication value may be verified with a third integrity key, or see also Choi, PDF Page 6 (2nd-to the-Last Paragraph), discloses that the third authentication value may be generated using the third integrity key).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of Perlman as modified by Y-P in view of Machani, with a motivation to provide/use a third integrity key, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data; Choi, PDF Page 3 (3rd Paragraph).

Regarding claim 7, Perlman as modified by Y-P teaches the method as claimed in claim 2, wherein Perlman as modified by Y-P fails to explicitly disclose but Machani teaches the second hash function is a second keyed hash function (Machani, Para. [0041], discloses to generate an initialization vector from at least said second hash-based message authentication code), wherein the third hash function is a third keyed hash function (Machani, Para. [0061], discloses to generate a K_MAC (a keyed hash function)), wherein the encryption key Machani, Para. [0040], discloses to derive an encryption key from at least said first hash-based message authentication code, and as disclosed in Para. [0007], wherein the first hash-based message authentication code is generated from a shared secret and a first counter value).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Machani’ into the teachings of ‘Perlman’ as modified by ‘Y-P’, with a motivation wherein the second hash function for computing the initialization vector is a second keyed hash function, as taught by Machani, in order to provide secure communication environment by encrypting a message using said encryption key and said initialization vector; Machani Para. [0042 and 0054].
Perlman as modified by Y-P in view of Machani fails to explicitly disclose but Choi teaches wherein the second keyed hash function uses a second integrity key (Choi, PDF Page 4 (2nd Paragraph), discloses to generate a second authentication value by using the second integrity key, and as disclosed in PDF Page 7 (8th Paragraph), wherein the authentication value may be generated using a hash function), wherein the third keyed hash function uses a third integrity key (Choi, PDF Page 6 (3rd-to the-Last Paragraph), discloses that the authentication value may be verified with a third integrity key, or see also Choi, PDF Page 6 (2nd-to the-Last Paragraph), discloses that the third authentication value may be generated using the third integrity key), wherein at least one of the first, second and third integrity keys are derived from a secret master key (Choi, PDF PDF Page 8 (3rd-to the-Last Paragraph), discloses to generate a first integrity key, a second integrity key, and a third integrity key from the master key 705).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of Perlman as modified by Y-P in view of Machani, with a motivation to derive and use the first, second and/or third integrity keys, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data using first, second and/or third integrity keys; Choi, PDF Page 3 (3rd Paragraph).

Regarding claim 13, Perlman as modified by Y-P teaches the method as claimed in claim 11, wherein Perlman further teaches the second hash function for computing the initialization vector Perlman, Abstract, discloses that initialization vector is generated based on a selected hash function), 
Perlman as modified by Y-P fails to teach but Machani teaches wherein the second hash function for computing the initialization vector is a second keyed hash function (Machani, Para. [0041], discloses to generate an initialization vector from at least said second hash-based message authentication code),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Machani’ into the teachings of ‘Perlman’ as modified by ‘Y-P’, with a motivation wherein the second hash function for computing the initialization vector is a second keyed hash function, as taught by Machani, in order to provide secure communication environment by encrypting a message using said encryption key and said initialization vector; Machani Para. [0042 and 0054].
Perlman as modified by Y-P in view of Machani fails to teach but Choi teaches wherein the second keyed hash function uses a second integrity key (Choi, PDF Page 4 (2nd Paragraph), discloses to generate a second authentication value by using the second integrity key, and as disclosed in PDF Page 7 (8th Paragraph), wherein the authentication value may be generated using a hash function).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of ‘Perlman’ as modified by ‘Lee’ in view of ‘Machani’, with a motivation to use a second integrity key, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data using the second integrity key; Choi, PDF Page 3 (3rd Paragraph).
 
Regarding claim 15, Perlman as modified by Y-P in view of Machani teaches the method as claimed in claim 14, wherein Perlman as modified by Y-P fails to teach but Machani further teaches the third hash function is a third keyed hash function, wherein the third keyed hash function Machani, Para. [0061], discloses to generate a K_MAC (a keyed hash function)).  
Perlman as modified by Y-P in view of Machani fails to explicitly disclose but Choi teaches wherein the third keyed hash function uses a third integrity key (Choi, PDF Page 6 (3rd-to the-Last Paragraph), discloses that the authentication value may be verified with a third integrity key, or see also Choi, PDF Page 6 (2nd-to the-Last Paragraph), discloses that the third authentication value may be generated using the third integrity key).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of Perlman as modified by Y-P in view of Machani, with a motivation to provide/use a third integrity key, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data; Choi, PDF Page 3 (3rd Paragraph).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Y-P, as applied above, and further in view of Fischer et al. (US 2010/0293372 A1), hereinafter (Fischer).

Regarding claim 6, Perlmanas modified by Y-P teaches the method as claimed in claim 1, wherein Perlman as modified by Y-P fails to explicitly disclose but Fischer teaches the first hash function, the second hash function and/or the third hash function comprises computing a digital signature, wherein the digital signatures is based on a signature key (Fischer, Para. [0117], discloses to calculate a signature (e.g., MAC) based on the message, signed with a HASH function, the private key, and/or other information).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Fischer’ into the teachings of Perlman as modified by Y-P, with a motivation to compute a digital signatures that is based on a signature key, as taught by Fischer, in order to verify and protect data by checking whether or not the signature (i.e., MAC) has been created with the private key (signature key) that is related to the public key; Fischer, Para. [0079 and 0118].

 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Y-P, as applied above, and further in view of Ding Rui (CN 106789053 A), hereinafter (Ding).

Regarding claim 8, Perlman as modified by Y-P teaches the method as claimed in claim 1, wherein Perlman as modified by Y-P fails to explicitly disclose but Ding teaches further comprising: determining the amount of input data (Ding, PDF Page 2 (step C), discloses to obtain the length information of the inputted plaintext); and 
adding padding data to the input data when the amount is below a predetermined threshold (Ding, PDF Page 2 (step D), in step D, the plaintext filling algorithm module generates random information and fills the plaintext with random information, if the plaintext length is not enough (or equal to the) key length).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ding’ into the teachings of Perlman as modified by Y-P, with a motivation to determine the amount of input data and adds padding data to the input data when the amount is below a predetermined threshold, as taught by Ding, in order to increase the safety of data transmission by automatically adding the random filling bit in the plaintext; Ding, PDF Page 3 (1st Paragraph).

Regarding claim 9, Perlman as modified by Y-P in view of Ding teaches the method as claimed in claim 8, wherein Perlman as modified by Y-P fails to explicitly disclose but Ding teaches the predetermined threshold is the length of the encryption key, wherein the padding data comprises random data (Ding, PDF Page 2 (step D), in step D, the plaintext filling algorithm module generates random information and fills the plaintext with random information, if the plaintext length is not enough (or equal to the) key length).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ding’ into the teachings of Perlman as modified by Y-P, with a motivation to wherein the padding data comprises random data, as taught by Ding, in order to increase the safety of data transmission by automatically adding the random filling bit in the plaintext; Ding, PDF Page 3 (1st Paragraph).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman et al. (US 6,055,316 A), hereinafter (Perlman), in view of Lee Seung Hyun (KR 2018-0007459 A), hereinafter (Lee).
  
Regarding claim 16, Perlman teaches an encryption device comprising (Perlman, Abstract and Col. 1 (lines 41-48), discloses a source device which performs an encryption operation on plaintext to generate an encrypted information “ciphertext”): 7 
an output circuit, wherein the output circuit is arranged to provide an output encrypted message (Perlman, Fig. 1 and Col. 5 (lines 48-55), discloses a message generator/receiver 24, in turn, receives the ciphertext information and generates a message packet including the ciphertext and transmits it (that is, the message packet) over the communication link 12. The message packet generated by message generator/receiver 24 may have any of a number of packet formats as may be required for the network, as disclosed in Col. 5 (lines 7-10), wherein the respective source device uses encryption key to generate the message packet), wherein the encrypted message comprises encrypted data and a message integrity value, wherein the message integrity value is based on an integrity value (Perlman, Col. 6 (lines 12-13), discloses that the encrypt/decrypt module 22 receives the information in ciphertext form from the message generator/receiver 24, and as disclosed in Col. 10 (lines 56-62), wherein a checksum, digital signature or the like that is based on the plaintext may be provided in or otherwise associated with the message packet); and 
an encryption processor circuit, the encryption processor circuit comprising (Perlman, Fig. 1 and Col. 6 (line 12), discloses an encrypt/decrypt module 22): Perlman, Col. 13 (lines 23-25), discloses to generate a check value from at least a portion of the plaintext); 
a second hash circuit, wherein the second hash circuit is arranged to compute an initialization vector based on Perlman, Col. 7 (lines 48-56), discloses that instead of providing the packet sequence number PKT SEQ NO (hereinafter, an associated data) to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR, the initialization vector generator 23 processes the packet sequence number PKT SEQ NO in accordance with a selected hash function to generate a hashed packet Sequence number, which the initialization vector generator 23 provides to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR), wherein the initialization vector is different from the integrity value (Perlman, Col. 10 (lines 56-62), discloses a checksum, digital signature or the like that is based on the plaintext, and as disclosed in Col. 7 (lines 48-67), wherein the initialization vector INIT VECTOR is based on the packet sequence number. Where the small changes in the inputted packet sequence number result in large changes in the initialization vector. (Thus, one ordinary skilled in the art would know that the checksum or digital signature generated from the plaintext is different from the initialization vector generated based on the inputted packet sequence number)); and an encryption circuit, wherein the encryption circuit is arranged to encrypt the input data so as to generate encrypted data using the initialization vector and an encryption key (Perlman, Col. 3 (lines 40-43), discloses an encryption module that is configured to generate the ciphertext from the plaintext and the initialization vector in accordance with a selected encryption methodology and encryption key, as depicted in Fig. 2).  
Perlman, as disclosed above, teaches to compute an integrity value based on an input data and further teaches to compute an initialization vector based on an associated data, wherein Perlman fails to explicitly disclose but Lee teaches a first hash circuit, wherein the first hash circuit is arranged to compute an integrity value based on an input data (Lee, PDF Page 11 (3rd Paragraph), discloses to apply a hash function to at least some data of the start data, and as disclosed on PDF Page 7 (2nd-6th Paragraphs), wherein the start data is data entered at the computing device or start data may be obtained/generated using data received/queried at runtime); compute an initialization vector based on the integrity value (Lee, PDF Page 11 (3rd Paragraph), discloses to apply a hash function to at least some data of the start data (such as data entered at the computing device), and use the hash value to generate the initialization vector),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lee’ into the teachings of ‘Perlman’, with a motivation to compute an initialization vector based on the integrity value, as taught by Lee, in order to provide an enhanced security environment by initiating encryption of the original text using the initialization vector and encryption key to generate ciphertext; Lee, PDF Page 3 and PDF Page 9. 
 
Regarding claim 18, Perlman teaches the decryption device comprising (Perlman, Abstract and Col. 1 (lines 45-49), discloses a destination device which performs a decryption operation on the encrypted information “ciphertext” to recover the plaintext) an input circuit, wherein the input circuit is arranged to obtains an encrypted message (Perlman, Fig. 1 and Col. 5 (lines 65-67)-Col. 6 (lines 1), discloses a message generator/receiver 24 that receives the message packet and provides the information from the message, which is in ciphertext, to the encrypt/decrypt module 22 for decryption), wherein the encrypted message comprises an encrypted data and a message integrity value, wherein the message integrity value is based on an integrity value (Perlman, Col. 6 (lines 12-13), discloses that the encrypt/decrypt module 22 receives the information in ciphertext form from the message generator/receiver 24, and as disclosed in Col. 10 (lines 56-62), wherein a checksum, digital signature or the like that is based on the plaintext may be provided in or otherwise associated with the message packet); and a decryption processor circuit, the decryption processor circuit comprising (Perlman, Fig. 1 and Col. 6 (line 12), discloses an encrypt/decrypt module 22): a second hash circuit, wherein the second hash circuit is arranged to compute an initialization vector based on Perlman, Col. 7 (lines 48-56), discloses that instead of providing the packet sequence number PKT SEQ NO (hereinafter, an associated data) to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR, the initialization vector generator 23 processes the packet sequence number PKT SEQ NO in accordance with a selected hash function to generate a hashed packet Sequence number, which the initialization vector generator 23 provides to the encrypt/decrypt module 22 as the initialization vector INIT VECTOR), wherein the initialization vector is different from the integrity value (Perlman, Col. 10 (lines 56-62), discloses a checksum, digital signature or the like that is based on the plaintext, and as disclosed in Col. 7 (lines 48-67), wherein the initialization vector INIT VECTOR is based on the packet sequence number. Where the small changes in the inputted packet sequence number result in large changes in the initialization vector. (Thus, one ordinary skilled in the art would know that the checksum or digital signature generated from the plaintext is different from the initialization vector generated based on the inputted packet sequence number)), a decryption circuit, wherein the decryption circuit is arranged to decrypt the encrypted data to generate plaintext using the initialization vector and a decryption key (Perlman, Col. 4 (lines 4-7), discloses a decryption module that is configured to generate the plaintext from the ciphertext and the initialization vector in accordance with a selected decryption methodology and decryption key, as depicted in Fig. 3); Perlman, Col. 13 (lines 23-25), discloses to generate a check value from at least a portion of the plaintext); and a comparator circuit, wherein the comparator circuit is arranged to determine the integrity by comparing the test integrity value and the integrity value (Perlman, Col. 13 (lines 23-27), discloses that the decryption module is configured to perform the verification operation by generating from at least a portion of the plaintext a check value and comparing the check value to a corresponding value associated with the message packet, and/or see also Col. 10 (lines 56-62), discloses a checksum, digital Signature or the like that is based on the plaintext may be provided in or otherwise associated with the message packet, in that case, the destination device can determine that a decrypted plain text is Sensible if its checksum, digital Signature, etc., corresponds to that provided in or associated with the message packet).  
Perlman, as disclosed above, teaches to compute an initialization vector based on an associated data, and fails to explicitly disclose but Lee teaches to compute an initialization vector based on the integrity value (Lee, PDF Page 11 (3rd Paragraph), discloses to apply a hash function to at least some data of the start data (such as data entered at the computing device), and use the hash value to generate the initialization vector), 
a first hash circuit, wherein the first hash circuit is arranged to compute a test integrity value based on the plaintext (Lee, PDF Page 11 (3rd Paragraph), discloses to apply a hash function to at least some data of the start data, and use the hash value to generate the initialization vector, and as disclosed on PDF Page 7 (2nd-6th Paragraphs), wherein the start data is data entered at the computing device or start data may be obtained/generated using data received/queried at runtime);
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lee’ into the teachings of ‘Perlman’, with a motivation to compute an initialization vector based on the integrity value, as taught by Lee, in order to provide an enhanced security environment by initiating encryption of the original text using the initialization vector and encryption key to generate ciphertext; Lee, PDF Page 3 and PDF Page 9.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Lee, as applied above, and further in view of Yocom-Piatt et al. (US 2012/0159175 A1), hereinafter (Y-P).

Regarding claim 17, Perlman as modified by Lee teaches the device as claimed in claim 16, wherein Perlman as modified by Lee fails to explicitly disclose but Y-P teaches the first hash circuit is a first keyed hash circuit, 8wherein the first keyed hash circuit uses a first integrity key (Y-P, Fig. 5 and Para. [0046], discloses that Key 1 from block 508 may be used in generating a keyed hash of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’ as modified by ‘Lee’, with a motivation wherein the first keyed hash circuit uses a first integrity key, as taught by Y-P, in order to reduce the chance of recovering original/clear data from the hash or digest; Y-P, Para. [0046].

Regarding claim 19, Perlman as modified by Lee teaches the decryption device as claimed in claim 18, wherein Perlman as modified by Lee fails to disclose but Y-P teaches the first hash circuit is a first keyed hash circuit, wherein the first keyed hash circuit uses a first integrity key (Y-P, Fig. 5 and Para. [0046], discloses that Key 1 from block 508 may be used in generating a keyed hash of the data segment at block 512. An HMAC hashing algorithm, known in the art, may be used for the keyed hashing function).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Y-P’ into the teachings of ‘Perlman’ as modified by ‘Lee’, with a motivation wherein the first keyed hash circuit uses a first integrity key, as taught by Y-P, in order to reduce the chance of recovering original/clear data from the hash or digest; Y-P, Para. [0046].

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman in view of Lee, as applied above, and further in view Choi Jae Duck (KR 10-1262844 B1), hereinafter (Choi).
 
Regarding claim 21, Perlman in view of Lee teaches the device as claimed in claim 16, wherein Perlman in view of Lee fails to disclose but Choi teaches the second hash circuit is a second keyed hash circuit, wherein the second keyed hash circuit uses a second integrity key (Choi, PDF Page 4 (2nd Paragraph), discloses to generate a second authentication value by using the second integrity key, and as disclosed in PDF Page 7 (8th Paragraph), wherein the authentication value may be generated using a hash function).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of ‘Perlman’ as modified by ‘Lee’, with a motivation to provide a second integrity key, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data using the second integrity key; Choi, PDF Page 3 (3rd Paragraph).
  
Regarding claim 22, Perlman in view of Lee teaches the decryption device as claimed in claim 18, wherein Perlman in view of Lee fails to disclose but Choi teaches the second hash circuit is a first keyed hash circuit, wherein the second keyed hash circuit uses a second integrity key (Choi, PDF Page 4 (2nd Paragraph), discloses to generate a second authentication value by using the second integrity key, and as disclosed in PDF Page 7 (8th Paragraph), wherein the authentication value may be generated using a hash function).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Choi’ into the teachings of ‘Perlman’ as modified by ‘Lee’, with a motivation to provide a second integrity key, as taught by Choi, in order to prevent forgery, tampering and leakage of the transmitted data by verifying integrity of the transmitted data using the second integrity key; Choi, PDF Page 3 (3rd Paragraph).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  (See PTO-892)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496